Citation Nr: 0729393	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-06 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from July 1968 to June 1970.  

Initially, the Board of Veterans' Appeals (Board) notes that 
while the record permits the reopening of the claim for 
service connection for PTSD, it finds that additional 
development is warranted with respect to this issue.  This 
issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied in a 
May 1997 rating decision that was not appealed.

2.  The evidence submitted since the May 1997 rating decision 
pertinent to the claim for service connection for PTSD was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision, which denied a claim for 
service connection for PTSD, is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2006).

2.  New and material evidence has been submitted since the 
May 1997 rating decision, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA), and that since it has 
determined that the evidence supports the reopening of the 
veteran's claim, any lack of notice and/or development under 
the VCAA cannot be considered prejudicial to the veteran.  In 
addition, now that the claim is reopened, it is being 
remanded for further development.

The record reflects that the original claim for service 
connection for PTSD was denied by a May 1997 rating decision, 
at which time the RO found that there was no diagnosis of 
PTSD or a causal connection between a current diagnosis of 
PTSD and a verified stressor during service.  The veteran was 
notified of his right to appeal that decision in June 1997.  
The veteran did not file a timely notice of disagreement with 
that rating decision and accordingly, the May 1997 rating 
decision became final when the veteran did not perfect his 
appeal within the statutory time limit.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As such, the veteran's claim for 
service connection for PTSD may only be reopened if new and 
material evidence is submitted.  

Based on the grounds stated for the denial of the claim in 
the May 1997 rating decision, new and material evidence would 
consist of evidence of a current diagnosis of PTSD and/or 
evidence linking such disability to a verified stressor 
during service.  

In this regard, additional evidence received since the May 
1997 rating decision includes a May 2004 Department of 
Veterans Affairs (VA) consultation report wherein the VA 
physician concluded that the veteran appeared to currently 
meet the criteria for PTSD and that this seemed to be related 
to his military-related traumatic exposure based on his 
reports.  The examiner's diagnosis also specifically included 
a diagnosis of PTSD, as did additional VA treatment records 
dated subsequent to May 1997.  

Since the May 1997 rating decision denied the claim in part 
on the basis of a lack of showing of a current diagnosis of 
PTSD, the Board finds that the May 2004 consultation report 
and additional treatment records were not previously of 
record, relate to an unestablished fact necessary to 
substantiate the claim, are neither cumulative nor redundant, 
and raise a reasonable possibility of substantiating the 
claim.  Therefore, the Board concludes that the claim for 
service connection for PTSD is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.


REMAND

Having determined that the May 2004 VA consultation report 
and additional VA treatment records require the reopening of 
the claim for service connection for PTSD, the Board's 
further review of the record reflects that there has been no 
effort to verify the veteran's claim that his unit was 
exposed to rocket attacks while he was attached to it in 
Vietnam.  While the Board appreciates that the RO requested 
and did not receive a two-month time frame for these attacks 
from the veteran, the Board finds that there is sufficient 
evidence to permit an inquiry as to whether the veteran's 
unit was subjected to enemy rocket fire during the period of 
November and December 1969.  More specifically, as was noted 
by the veteran's representative, the veteran commented that 
one attack occurred during Christmas of 1969.  Although the 
veteran has asserted that he was attached to "Company E, 
Operations Battalion (Prov) USADCR APO 96312" at Cam Ranh 
Bay at the time of the attack, based on the Board's review of 
the veteran's personnel records, other possible unit 
affiliations during the relevant time period would be the 
143d Support & Supply Company, and "Co A, USAD-CRB, 
USARPAC."

Accordingly, the case is REMANDED for the following action:

1.  An effort should be made to contact 
the U.S. Army and Joint Services 
Records Research Center (JSRRC) located 
at 7701 Telegraph Road, Kingman 
Building, Room 2C08, Alexandria, VA 
22315-3802, and request that HSRRC 
research the unit histories of 
"Company E, Operations Battalion 
(Prov) USADCR APO 96312," 143d Support 
& Supply Company, and "Co A, USAD-CRB, 
USARPAC" for the months of November 
and December 1969 to determine whether 
any of those units were subjected to 
enemy fire during that time period.  

2.  If a stressor is verified, the 
veteran should be scheduled for a VA 
examination to determine whether he has 
PTSD and whether any PTSD is related to 
a confirmed stressor in service.

3.  After the completion of any 
development deemed appropriate, in 
addition to that requested above, the 
issue on appeal should be readjudicated.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


